Citation Nr: 1824837	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides and/or jet fuel.

2.  Entitlement to service connection for a gallbladder disability, claimed as secondary to, or a complication of, type II diabetes mellitus.

3.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to, or a complication of, type II diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to, or a complication of, type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed as secondary to, or a complication of, type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to, or a complication of, type II diabetes mellitus.
7.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to, or a complication of, type II diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to, or a complication of, type II diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to, or a complication of, type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for diabetes mellitus, cholecystitis, diabetic retinopathy, erectile dysfunction, hypertension, peripheral neuropathy of the left and right upper extremities, and peripheral neuropathy of the left and right lower extremities.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In March 2012, the Veteran and his spouse testified during a Decision Review Officer (DRO) hearing at the RO.  The Veteran also testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  Transcripts for both hearings have been associated with the record.

In September 2015, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a March 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Regarding characterization of the issues on appeal, based on a review of the record, it appears that the Veteran has suffered from gallbladder and eye disability(ies) other than cholecystitis and diabetic retinopathy.  Thus, the Board has re-characterized the gallbladder and eye issues on appeal to encompass service connection for all possible disabilities pertaining to the gallbladder and the eyes, as reflected on the title page.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's decision addressing the claim for service connection for type II diabetes mellitus is set forth below.  The secondary service connection claims for a gallbladder disability, a bilateral eye disability, erectile dysfunction, hypertension, and bilateral peripheral neuropathy of the upper and lower extremities are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of having set foot in Vietnam during the Vietnam War era are credible and consistent with the circumstances of his service, and the competent, probative evidence on the question of whether he set foot in Vietnam is, at least, in relative equipoise.

3.  As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, to include Agent Orange, during such service.

4.  The Veteran has been diagnosed with type II diabetes mellitus, which is a disability recognized by VA as etiologically related to exposure to herbicide agents.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for type II diabetes mellitus, as presumptively due to exposure to herbicide agents, to include Agent Orange, are met. 38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's fully favorable decision on the claim for service connection for type II diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to certain herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam War era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) who develop an identified disease recognized by VA's Secretary as etiologically related to such exposure.

Under 38 U.S.C. § 1154 (a) (2012), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a December 2013 VA discharge summary note reveals that the Veteran has been diagnosed with type II diabetes mellitus.  Thus, the currently claimed disability has been demonstrated.

The Veteran contends that his current diabetes is related to exposure to herbicide agents in service.  Specifically, he has consistently reported that while stationed off the coast of Vietnam aboard the USS Constellation in 1967, he travelled aboard a carrier onboard delivery (COD) airplane from the ship to Da Nang Air Base in Vietnam on one occasion to pick up mechanical parts that were needed on the ship.  He was not given any written orders for his trip to Vietnam, but was rather asked to get on the aircraft shortly before takeoff and was told that somebody would meet him on the ground in Da Nang.  He spent approximately two hours on the ground in Vietnam before returning to the ship.
Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for type II diabetes mellitus is warranted.

The Veteran's certificate of discharge from service (DD Form 214) and service personnel records reflect that his military occupational specialty was a motorized vehicle mechanic, that he received training in maintenance, that he received the Vietnam Service Medal and the Vietnam Campaign Medal with Device, and that he served aboard the USS Constellation from March 1967 to May 1968.  Information received from the National Personnel Records Center (NPRC) indicates that although it was unable to determine whether or not the Veteran had in-country service in Vietnam, the USS Constellation was in the official waters of the Republic of Vietnam for several periods of time between June and November 1967.  In addition, deck logs from the USS Constellation dated in June, July, September, and November 1967 reflect that the ship was present off the coast of Vietnam, to include in the Gulf of Tonkin at Yankee Station, and that aircraft departed from and arrived on the ship during this period.

Moreover, the AOJ contacted the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed exposure to herbicide agents in service.  The JSRRC responded, in pertinent part, that it had reviewed the 1967 command history for the USS Constellation and that the history revealed that the ship performed Special Operations periods on Yankee Station in the Gulf of Tonkin for various periods between May and November 1967.  According to the National Archives and Records Administration and the Naval Historical and Heritage Command, command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained.  These records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing, but do not list passengers by name, unless that individual is a very important person or high-ranking officer.  Also, the deck logs do not normally list the destinations of these aircraft and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.
The Veteran is competent to report his duties in service and having set foot in Vietnam.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  As the Board thus finds no reason to question the veracity of his assertions in this regard, his reports of setting foot in Vietnam while picking up required mechanical parts to bring back to the USS Constellation are deemed credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (2012); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent and probative lay evidence of time spent in Vietnam, the information contained in the Veteran's service personnel records, and the responses from the NPRC and the JSRRC, the Board finds that, at the very least, the evidence is relatively evenly balanced on the question of whether the Veteran set foot in Vietnam during the Vietnam War era.  Resolving all reasonable doubt on this matter in the Veteran's favor, the Board concludes that the Veteran set foot in Vietnam during the Vietnam War era.  Hence, his exposure to herbicide agents in service, including Agent Orange, is presumed.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

As the Veteran has current type II diabetes mellitus and he is presumed to have been exposed to herbicide agents, to include Agent Orange, in Vietnam, the criteria for service connection for type II diabetes mellitus, on a presumptive basis, are met.  38 U.S.C. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).




ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted. 

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

In this case, VA primary care outpatient notes dated in May and September 2009, a May 2010 VA ophthalmology outpatient follow-up note and addendum note, and a June 2015 VA primary care treatment note reflect that the Veteran has been diagnosed with possible gallstones, bilateral cataracts, erectile dysfunction, hypertension, and neuropathy.  Thus, competent evidence of the claimed gallbladder disability, bilateral eye disability, erectile dysfunction, hypertension, and neuropathy has been demonstrated.

The Veteran contends that the additionally claimed disabilities are all associated with his now service-connected diabetes mellitus.  In this regard, VA's Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section M, Paragraph 2(d), (h)-(j), (l) (November 29, 2016), directs that certain cardiovascular problems (including, but not limited to, hypertension), neurological problems, eye problems, genitourinary problems (including, but not limited to, erectile dysfunction), and gallbladder problems may, in certain instances, be secondary to, or complications of, diabetes mellitus.

The Board also points out that a blood pressure reading of 140/90 was recorded during the Veteran's May 1968 separation examination.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2017).  In addition, the Veteran's service treatment records reflect that he was treated for left eye conjunctivitis in service.

In sum, there is competent evidence of the Veteran's claimed gallbladder disability, bilateral eye disability, erectile dysfunction, hypertension, and peripheral neuropathy, he has now been awarded service connection for type II diabetes mellitus, and there is a suggestion that his other claimed disabilities may be medically related to his diabetes mellitus.  Therefore, VA's duty to obtained examinations is triggered.  See 38 U.S.C. § 5103A  (d); 38 C.F.R. § 3.159; McLendon, supra.  Such examinations are needed to obtain medical opinions as to whether the Veteran's claimed disabilities are medically related to his now service-connected type II diabetes mellitus.  Also, in light of the evidence of treatment for eye problems in service and the slightly elevated blood pressure reading during the Veteran's separation examination, opinions should also be obtained as to whether his claimed bilateral eye disability and hypertension are directly related to service.

In light of the above, the AOJ should arrange for the Veteran to undergo VA examinations by appropriate physicians.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes records of the Veteran's treatment from the VA Ann Arbor Healthcare System (dated to January 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more remaining claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Ann Arbor Healthcare System dated from January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more remaining claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current gallbladder disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any gallbladder disability(ies) present at any point since approximately April 2007 (even if now asymptomatic or resolved):

With respect to each such identified disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus; or is deemed a related complication of the diabetes mellitus disease process.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current eye disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any eye disability(ies) present at any point since approximately April 2007 (even if now asymptomatic or resolved):

With respect to each eye disability identified, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

(a) (1) had its onset during service, (2) is related to the Veteran's left eye problems in service in November 1967, or (3) is otherwise medically-related to the Veteran's service; or, if not

(b) was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus; or is deemed a related complication of the diabetes mellitus disease process.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's treatment for left eye conjunctivitis in service in November 1967.

Notably, the absence of evidence of injury or of diagnosis of and/or treatment for specific eye problems in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as the nature and etiology of his current erectile dysfunction.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any erectile dysfunction experienced at any point since approximately April 2007 (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus; or is deemed a related complication of the diabetes mellitus disease process.   

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as the nature and etiology of his current hypertension.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to any hypertension experienced at any point since approximately April 2007 (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability: 

(a) (1) had its onset during service, (2) was manifested to a compensable degree within the first post-service year, or (3) is otherwise medically-related to the Veteran's service; or, if not

(b)  was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus; or is deemed a related complication of the diabetes mellitus disease process.  
If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the blood pressure reading of 140/90 recorded during the Veteran's May 1968 separation examination.

Notably, the absence of evidence of diagnosis of and/or treatment for hypertension in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as the nature and etiology of any current neurological disability(ies) of the upper and/or lower extremities.
The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the examiner should clearly identify any neurological disability(ies) of the upper and lower extremities present at any point since approximately April 2007 (even if now asymptomatic or resolved):

With respect to each neurological disability identified, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been, aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus; or is deemed a related complication of the diabetes mellitus disease process.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline level of severity of the disability prior to the aggravation.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in March 2017), and all legal authority.

11.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


